Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15-16: The present invention is directed to an image inspection method and device that detects an abnormality of a formed image. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of adjusting the original image data to reduce sharpness of the original image data; and detecting the abnormality by comparing the adjusted original image data with the obtained imaged data, wherein the adjusting includes partly restricting the reduction of the sharpness, and the adjusting includes at least either one of; (i) in detecting a part of the formed image that is abnormally dark, the hardware processor restricts the reduction of the sharpness in a part of the original image data that becomes light owing to the reduction of the sharpness, and (ii) in detecting a part of the formed image that is abnormally light, the hardware processor restricts the reduction of the sharpness in a part of the original image data that becomes dark owing to the reduction of the sharpness. These limitations, and in view of Applicant's remarks on 3/18/2022, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675